I concur in the judgment on the first ground discussed by Justice Temple. The people of the state being the owner of its wild game, it may be conceded that the state legislature could annex any condition it chose to the privilege of taking it, but a county ordinance forbidding all persons, under penalty, to transport game lawfully taken to the place where they desire to use or dispose of it is violative of the right of private property, as defined and regulated by general law, and necessarily invalid.